Citation Nr: 0501074	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left foot 
disability, to include as secondary to in-service cold 
exposure.

2.  Entitlement to service connection for right foot 
disability, to include as secondary to in-service cold 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claims of 
entitlement to service connection for left foot and right 
foot disabilities, asserted as secondary to his in-service 
exposure to cold weather conditions.  The veteran perfected a 
timely appeal of this determination to the Board.

In June 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted via videoconference before 
the undersigned Veterans Law Judge (formerly known as a 
Member of the Board).  


FINDINGS OF FACT

1.  There medical evidence does not show that veteran has a 
left foot disability.

2.  There medical evidence does not show that veteran has a 
right foot disability.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
service connection for left and right foot disabilities, and 
that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) that discusses the pertinent evidence, and the 
laws and regulations related to the claim, and notified them 
of the evidence needed by the veteran to prevail on the 
claims.  In addition, by way of the RO's December 2002 
letter, VA advised the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  

In the December 2002 letter, the RO notified the veteran that 
it would seek records of his care at the West Haven, 
Connecticut, VA Medical Center, where the veteran reported 
that he was treated in the early 1980s for left and right 
foot problems.  The claims folder shows that the RO sought 
records of treatment from this VA facility, dated since 1980.  
In that same letter, the RO also advised the veteran that he 
needed to provide VA with the complete mailing address for 
Dr. Sidney Yavetz (also spelled Dr. Sidney Yavitz), who the 
veteran had identified as a physician who had treated him for 
his left and right foot problems in 1980.  In light of the 
foregoing, the Board finds that VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini.  

In response to the RO's December 2002 letter, in a signed 
statement, received by VA in January 2003, the veteran 
reported, "As far as I know, Dr. Yavitz is no longer in 
practice.  I am trying to obtain my medical records if 
possible."  In addition, in February 2003, VA received a 
reply from the West Haven, Connecticut, VA Medical Center, 
indicating that it was forwarding all records it had on file 
since 1980.  These records, dated from March to December 
2002, are negative for any complaint, diagnosis or treatment 
or any left and right foot disabilities.  

Following the RO's issuance of the February 2003 rating 
decision on appeal and notification to the veteran of that 
decision and his appellate rights, in his March 2003 Notice 
of Disagreement (NOD), the veteran reiterated that he had 
been treated only by Dr. Yavitz and at the West Haven, 
Connecticut, VA Medical Center, and that although he might 
have been treated by that private physician as early as the 
late 1970s, he was still attempting to get those records, 
i.e., he understood he was responsible for doing so.  
Quartuccio.  Moreover, the veteran pointed out that the VA 
outpatient treatment records reflect that he was seen for 
arthritis of his hands, not of his feet.  In light of the 
foregoing, the Board concludes that the veteran understood 
that he needed to file everything in his possession in 
support of this claim.  See Pelegrini.

With respect to VA's duty to assist, the Board observes that 
both the veteran and his representative acknowledge that the 
service medical records are negative for any complaint or 
treatment of left or right foot problems.  Moreover, as noted 
above, the veteran himself noted that he had been diagnosed 
as having arthritis of the hands, and not of the feet.  In 
this regard, the Board points out that there is no evidence 
showing that he has been diagnosed as having a left or right 
foot disability.  

During the course of this appeal, the veteran was not 
afforded a VA examination to rule or exclude diagnoses of 
left and right foot disabilities, or to determine whether 
such a condition, if found to be present, was related to the 
veteran's military service.  The Board points out, however, 
that soliciting such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when:  (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability); (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) there is an 
indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, because the veteran acknowledges that there is 
no evidence of in-service complaints or treatment for either 
left and right foot disability, and in fact, that there is no 
medical evidence of record reflecting that he has been 
diagnosed as having either condition, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, 
the Board observes that neither in written argument, dated in 
September 2003, nor at the June 2004 hearing, has Disabled 
American Veterans requested that the veteran be provided with 
a VA examination.

Further, as noted above, VA has attempted to obtain the 
address of the private physician identified by the veteran as 
well as records of his VA care, dated since 1980.  He was 
also afforded the opportunity to testify at a hearing before 
the undersigned Veterans Law Judge, and a copy of the 
transcript of that hearing has been associated with the 
claims folder.  In light of the foregoing, there is no 
pertinent identified evidence that has not been accounted 
for, and the Board will thus proceed with its consideration 
of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims or to give the representative another opportunity 
to present additional evidence and/or argument.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that additional assistance would aid him in 
substantiating his claims.  As such, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts that service connection is warranted for 
left and right foot disabilities because he has these 
disorders as a consequence of his prolonged in-service 
exposure to cold weather conditions while stationed in 
Germany.  In this regard, he reports that he worked outside 
on eight-hour shifts.  Alternatively, he attributes his 
claimed chronic left and right foot disabilities to the 
steel-toe shoes he was issued and wore during service.  In 
either case, the veteran maintains that he has had these 
disabilities since that time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records reveals that they are 
negative for any complaint or treatment of either left or 
right foot problems, and indeed, the veteran does not contend 
otherwise.  Instead, they reflect, as his representative 
acknowledges in September 2003 written argument, that in 
December 1962, the veteran was seen for complaints of aching 
in his arms, legs and back and was diagnosed as having a 
cold.

The post-service medical evidence is likewise negative for 
any indication that the veteran has been diagnosed as having 
a left or right foot disability.  In light of the foregoing, 
the Board but must deny both these claims because the there 
is no medical evidence indicating that the veteran has a 
current diagnosis of either condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

In reaching these determinations, the Board does not question 
the sincerity of the veteran's conviction that he has both of 
these conditions due to service, and particularly, as a 
consequence of his reported in-service exposure to cold 
weather conditions while serving in Germany.  The Board 
notes, however, that as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no competent 
medical evidence showing that the veteran was ever diagnosed 
as having either a left or right foot disability, the 
preponderance of the medical evidence is against these claims 
and there is no basis upon which to establish service 
connection for either condition.


ORDER

Service connection for left foot disability is denied.

Service connection for right foot disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


